Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Saad Mheirat
d/b/a Corner Grocery/Winchester Market,

Respondent.

Docket No. C-13-1239
FDA Docket No. FDA-2013-H-1026

Decision No. CR3075
Date: January 10, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Saad Mheirat d/b/a Corner Grocery/Winchester
Market, alleging facts and legal authority sufficient to justify the imposition of a
civil money penalty of $2,000. Although Respondent timely answered the
Complaint and requested a hearing through its counsel, it failed to comply with the
provisions of my pre-hearing order. I issued a show cause order that directed
Respondent to explain why it failed to comply with the pre-hearing order. The
show cause order informed Respondent that if it failed to respond or to
demonstrate good cause for its non-compliance with the pre-hearing order, I may
impose sanctions against it. Respondent did not file a response. Therefore, I
sanction Respondent by striking its answer, entering a default judgment against
Respondent and ordering Respondent to pay a civil money penalty in the amount
of $2,000.
CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent unlawfully sold
cigarettes to a minor, failed to verify that a cigarette purchaser was of sufficient
age and impermissibly sold single cigarettes, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act) and its implementing regulations found at 21 C.F.R.
Part 1140. CTP seeks a civil money penalty of $2,000.

On September 5, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

On October 31, 2013, I issued an Acknowledgment and Pre-hearing Order (Pre-
hearing Order) that acknowledged receipt of Respondent’s answer and notified the
parties of a mandatory settlement conference scheduled for December 4, 2013, at
2:00 PM ET. The Pre-hearing Order also required the parties to provide my office
with a telephone number where that party could be reached at the time of the
settlement conference. Respondent failed to provide my office with a telephone
number prior to the settlement conference.

On December 4, 2013, neither Respondent nor his counsel appeared at the
mandatory settlement conference at 2:00 PM ET. Twice during the time period
scheduled for the settlement conference, the settlement attorney I assigned to
conduct the conference attempted to call the telephone number Respondent’s
counsel listed on the notice of appearance he filed, but the settlement attorney
could not reach Respondent’s counsel.

On December 11, 2013, I issued an Order to Show Cause (Order) to determine
whether Respondent had good cause for failing to comply with the Pre-hearing
Order. I ordered Respondent to explain why it failed to provide my office with a
telephone number where it could be reached at the time of the settlement
conference and why it failed to appear for the mandatory settlement conference on
December 4, 2013, at 2:00 PM ET. The Order explained that I might accept
Respondent’s late response if it could show good cause for the delay. The Order
further explained that if Respondent could not show good cause, I might dismiss
its request for hearing and enter a default judgment. See 21 C.F.R. § 17.35(a)(1)-
(3).(¢).

Respondent had the obligation to maintain contact with my office and to
participate in the mandatory settlement conference that I scheduled or explain why
it did not do so. Respondent’s failure to communicate with me after it filed an
answer in this case constitutes failure to comply with my pre-hearing orders,
failure to defend this cause of action, and misconduct that interferes with the
speedy, orderly, or fair conduct of the hearing in this case. 21 C.F.R.

§ 17.35(a)(1)-(3). Therefore, as authorized by the regulations, I strike
Respondent’s answer and enter a default judgment pursuant to the provisions of 21
C.F.R. § 17.35.

Striking Respondent’s answer leaves the Complaint unanswered. For purposes of
this decision, I assume the facts alleged in the Complaint are true and conclude
that default judgment is merited based on the allegations of the Complaint and
Respondent’s abandonment of the proceeding. 21 C.F.R. § 17.11(a). In support
of that conclusion, I make the following findings of fact and conclusions of law:

On September 5, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. Specifically, CTP’s
Complaint alleges that:

e Respondent owns Corner Grocery, an establishment that sells tobacco
products and is located at 4232 Winchester Road, Memphis, Tennessee
38118. Complaint § 3.

e On August 23, 2012, during an inspection of Respondent’s establishment,
an FDA-commissioned inspector observed a violation of 21 C.F.R.
§ 1140.14(d) “for selling individual cigarettes... .” Complaint § 10.

e On November 29, 2012, CTP issued a Warning Letter to Corner Grocery
explaining that the inspector’s August 23, 2012 observation constituted a
violation of a regulation found at 21 C.F.R. § 1140.14(d). In addition to
describing the violation, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

e¢ On December 12, 2012, Fayeq Ahashem responded to the Warning Letter
on Respondent’s behalf by telephone and electronic mail. “Mr. Ahashem
stated that the employee who sold the individual cigarette was
reprimanded[ ] and retrained regarding the sale of tobacco products to
minors. Mr. Ahashem also stated that he posted signs stating ‘no individual
cigarettes’ and ‘18 or older to purchase tobacco.” Complaint § 11.

e During a two-part inspection of Respondent’s establishment conducted on
February 28, 2013, and March 14, 2013, FDA-commissioned inspectors
documented additional violations of 21 C.F.R. Part 1140. The inspectors
documented that “a person younger than 18 years of age was able to
purchase a package of Marlboro cigarettes on February 28, 2013, at
approximately 5:26 PM[ ] and [that] . . . the minor’s identification was not
verified before the sale . . .”. The inspectors also documented a violation for
“selling individual cigarettes...” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), retailers may not sell cigarettes to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by
means of photo identification containing the bearer’s date of birth, that no
cigarette purchasers are younger than 18 years of age. Under 21 C.F.R.

§ 1140.14(d), retailers are prohibited from breaking or otherwise opening any
cigarette package to sell or distribute individual cigarettes.

Here, Respondent violated 21 C.F.R. § 1140.14(d) by selling individual cigarettes
on August 23, 2012, and during a two-part inspection conducted on February 28,
2013, and March 14, 2013. On February 28, 2013, Respondent violated 21 C.F.R.
§ 1140.14(a) when its staff sold cigarettes to a minor. On that same date,
Respondent also violated 21 C.F.R. § 1140.14(b)(1) when Respondent’s staff
failed to verify, by checking a cigarette purchaser’s photo identification, that a
cigarette purchaser was 18 years of age or older. Therefore, Respondent’s actions
on multiple occasions at the same retail outlet constitute violations of law that
merit a civil money penalty. Accordingly, I find that a civil money penalty of
$2,000 is permissible for four violations of 21 CFR Part 1140 within a 24-month
period. 21 C.F.R. § 17.2. Therefore, Respondent is directed to pay a civil money
penalty in the amount of $2,000

/s/
Steven T. Kessel
Administrative Law Judge

